Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-48, 52, 53, 55, 59-61, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Schrom et al. (US 10184961 and Schrom hereinafter.) in view of Johnson et al. (US 20140003616 A1 and Johnson hereinafter.).
Regarding claim 44, Schrom discloses circuitry [fig. 1, voltage regulator 100] for driving a load [fig. 1, load 104], the circuitry comprising: primary driver circuitry [fig. 1, bridge 101.1] coupled to a primary signal path [fig. 1, current iphase1] auxiliary driver circuitry [fig. 1, bridge 101.2] coupled to an auxiliary signal path [fig. 1, current iphase2]; an auxiliary current sense resistor [fig. 8A, PI-network 803] in the auxiliary signal path; and current detection circuitry [fig. 4 and 8A, PMOS current sensor 401.2] coupled to the auxiliary current sense resistor and configured to generate a signal [fig. 1, voltage Vsense] indicative of a current through the load [col 3 lines 59-67]. Schrom doesn’t explicitly disclose primary driver circuitry operable to drive the load with a playback signal in a first mode of operation of the circuitry, wherein a playback signal comprises a signal that drives the load to generate a desired output; wherein one of the primary driver circuitry and the auxiliary driver circuitry is operable to drive the load with a pilot signal in a second mode of operation of the circuitry, wherein a pilot signal comprises a signal having a predefined frequency or frequency content and a predefined magnitude.  
However, Johnson discloses primary driver circuitry [fig. 5d, line out amplifier 34] operable to drive the load [fig. 5d, para. 33-34, accessory connector 7] with a playback signal [para. 47] in a first mode [line out mode] of operation of the circuitry, wherein a playback signal comprises a signal that drives the load to generate a desired output [para. 48-49]; wherein one of the primary driver circuitry [fig. 5d, line out amplifier 34] and the auxiliary driver circuitry [line out audio amplifier 33] is operable to drive the load with a pilot signal [fig. 8, para. 87, sensing the signature of the input power signal] in a second mode of operation [headphone mode] of the circuitry, wherein a pilot signal [para. 3] comprises a signal having a predefined frequency or frequency content and a predefined magnitude [para. 40]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Schrom to include the teachings of Johnson to disclose a system providing efficient and effective detection of an input power signal signature within an amplifier.  
	Regarding claim 45, Schrom in view of Johnson discloses further wherein the other of the primary driver [Schrom, fig. 1, comparator 108.1 and bridge drivers 105.1 associated with bridge 101.1] circuitry and the auxiliary driver [Schrom, fig. 1, comparator 108.2 and bridge drivers 105.2 associated with bridge 101.2] circuitry is operable to output a constant DC signal [Schrom,  col 15 lines 47-60] in the second mode of operation of the circuitry [Schrom, col 5 lines 33-46, current mode ].  
Regarding claim 46, Schrom in view of Johnson discloses further wherein a magnitude of the pilot signal [Johnson, sensed current signature] is lower than a magnitude of the playback signal [Johnson, fig. 8, para 87- 89].  
Regarding claim 47, Schrom in view of Johnson discloses further wherein further comprising a primary current sense resistor [Johnson, para. 85, impedance of headphone device] in the primary signal path [Johnson, headphone amplifier 33], wherein the auxiliary current sense resistor [Johnson, para. 85, impedance of line out device] has a higher resistance than the primary current sense resistor.  
Regarding claim 48, Schrom in view of Johnson discloses further wherein in the first mode of operation [Johnson, line out mode] the auxiliary signal path [Johnson, line out audio amplifier 33] is set to a high impedance state [Johnson, para. 35, line out mode, with resistor 36], and wherein in the second mode of operation [Johnson, headphone mode] the primary signal path [Johnson, line out amplifier 34] is set to a high impedance state [Johnson, para. 34].  
Regarding claim 52, Schrom in view of Johnson discloses further wherein the circuitry includes a plurality of resistors, each having a different resistance [Schrom, fig. 8A/8B, PI network 803/823], for use as the auxiliary current sense resistor [Schrom, col 9 lines 42-51 and col 9 line 61 – col 10 line 3], wherein the plurality of resistors are selectively couplable to the auxiliary signal path [Schrom, fig. 8A/8B, MPin/MNin col 10 lines 14-25 and col 9 line 61 – col 10 line 3].
Regarding claim 53, Schrom in view of Johnson discloses further wherein the circuitry includes a plurality of instances of auxiliary driver circuitry [Schrom, fig. 1, bridge 101.3, 101.4….101.N], each instance of auxiliary driver circuitry being coupled to a respective auxiliary signal path [Schrom, fig. 1, iphase3, iphase4… iphaseN], and wherein each auxiliary signal path includes a respective one of the plurality of resistors [Schrom, PI network 803, col 9 lines 42-51].  
Regarding claim 55, Schrom in view of Johnson discloses further wherein an output node [Johnson, iphase1] of the primary signal path [Johnson, bridge 101.1] is coupled, in use [Johnson, inductor L1], to a first terminal of the load [Johnson, Vout], and wherein an output node [Johnson, iphase2] of the auxiliary driver circuitry [Johnson, bridge 101.2] is coupled, in use [Johnson, inductor L2], to a second terminal of the load.  
Regarding claim 59, Schrom in view of Johnson discloses further wherein further comprising: voltage detection circuitry [Schrom, fig. 1, comparator 103] configured to generate a signal indicative of a voltage across the load [Schrom, fig. 1, col 3 lines 61-66, Vfb]; and impedance measurement circuitry configured to calculate, estimate or otherwise determine an impedance of the load based on the signal indicative of the voltage across the load and the signal indicative of the current through the load; and/or inductance measurement circuitry [Schrom, fig. 3, col 5 lines 59-64, current sensor locations 300] configured to calculate, estimate or otherwise determine an inductance of the load based on the signal indicative of the voltage across the load and the signal indicative of the current through the load [Schrom, fig. 3, current sensor located at positions “2”, col 5 line 65 – col 6 line 4].  
Regarding claim 60, Schrom in view of Johnson discloses further wherein an integrated circuit comprising the circuitry of claim 44 [Schrom, col 26 lines 18-34 and Johnson para. 2].  
Regarding claim 61, A device comprising the circuitry of claim 44, Schrom in view of Johnson discloses further wherein the device comprises a portable device, a battery powered device, a mobile telephone, a tablet, notebook or laptop computer, a smart speaker, an accessory device, a headset device, smart glasses, headphones, earphones or earbuds, a computer game controller, a virtual reality (VR) or augmented reality (AR) device, eyewear, a wearable device such as a smartwatch, a device with voice control or voice activation functionality, or a smart speaker [Johnson, fig. 1, para. 22].  
Regarding claim 63, Schrom discloses circuitry [fig. 1, voltage regulator 100] for driving a load [fig. 1, load 100], the circuitry comprising: primary driver circuitry [fig. 1, bridge 101.1] coupled to a primary signal path [fig. 1, current iphase1] and operable to drive the load in a first mode of operation [col 5 lines 57-58, current-mode control]; auxiliary driver circuitry [fig. 1, bridge 101.2] coupled to an auxiliary signal path [fig. 1, current iphase1]; an auxiliary current sense resistor [fig. 8A, PI-network 803, col 9 lines 42-51] in the auxiliary signal path; and current detection circuitry [fig. 4 and 8A, PMOS current sensor 401.2] coupled to the auxiliary current sense resistor and configured to generate a signal indicative of a current through the load [col 6 lines 51-59]. Schrom does not explicitly disclose wherein auxiliary driver circuitry operable to drive the load in a second mode of operation. The auxiliary driver circuitry is inoperative to in the first mode of operation and the primary driver circuitry is inoperative in the second mode of operation.
However, Johnson discloses [para. 34] wherein auxiliary driver circuitry [fig. 5d, line out audio amplifier 33] operable to drive the load [accessory connector 7] in a second mode of operation [headphone mode]. Wherein the auxiliary driver circuitry is inoperative to in the first mode of operation [line out mode] and the primary driver circuitry [fig. 5d, line out amplifier 34] is inoperative in the second mode of operation. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Schrom to include the teachings of Johnson to disclose a system providing efficient and effective detection of an input power signal signature within an amplifier.  
Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Schrom in view of Johnson further in view of Jensen et al. (EP 3343763 A1 and Jensen hereinafter.).
Regarding claim 49, Schrom in view of Johnson discloses all the features regarding claim 44 as indicated above. Schrom in view of Johnson does not explicitly disclose wherein the primary driver circuitry comprises Class D output stage circuitry.  
However, Jensen discloses wherein the primary driver circuitry [pg. 3, output driver] comprises Class D output stage circuitry [pg. 3, output stage]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Schrom in view of Johnson to include the teachings of Jensen to disclose a novel system allowing output drivers providing increased flexibility and adaptability to particular load impedances supporting a broad range of impedance levels of audio transducers. 
	Regarding claim 50, Schrom in view of Johnson further in view of Jensen discloses further wherein the auxiliary signal path [Johnson, fig. 5d, line out amplifier 34] comprises a switch [Johnson, para. 40, output 31 from voltage regulator circuit 40] for isolating the auxiliary signal path from the primary signal path [Johnson, fig. 5d, line out amplifier 34].  
Regarding claim 51, Schrom in view of Johnson further in view of Jensen discloses further wherein a bulk node of an NMOS device [Jensen, para. 17, NMOS transistors] of the Class D output stage [Jensen, para. 5, output driver] circuitry is back-biased [Jensen, para. 17, respective back bias voltages of the NMOS] in the first mode of operation [Jensen, para. 17, respective on-resistances of the NMOS].  
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Schrom in view of Johnson further in view of Ilango et al. (US 9578417 B2 and Ilango hereinafter.) further in view of Tucker et al. (US 8311243 and Tucker hereinafter.).
Regarding claim 54, Schrom in view of Johnson discloses all the features regarding claim 44 as indicated above. Schrom in view of Johnson does not explicitly disclose wherein the circuitry further comprises additional high impedance driver circuitry configured to supply a DC current to the load in operation of the circuitry in the second mode.
However, Ilango discloses wherein the circuitry [fig. 4, transducer load detection circuit 20B] further comprises additional high impedance driver circuitry [fig. 4, power amplifier A1] configured to supply a DC current [col 9 lines 29-56, current Iout] to the load [col 9 lines 29-56, load RL]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Schrom in view of Johnson to include the teachings of Ilango to disclose a system to set capacitance by control circuitry based on a load impedance detected by a transducer load detection circuit to improve performance of a power amplifier. Schrom in view of Johnson further in view of Ilango does not explicitly disclose additional high impedance circuitry in operation of the circuitry in the second mode.
However, Tucker discloses additional high impedance circuitry [S3, col 4 lines 55-59] in operation of the circuitry in the second mode. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Schrom in view of Johnson further in view of Ilango to include the teachings of Tucker to disclose a system for improving battery life and efficiency of an amplifier while maintaining a specified full signal output level capability.
Claim 56-58 is rejected under 35 U.S.C. 103 as being unpatentable over Schrom in view of Johnson further in view of Smith et al. (US 20210219396 and Smith hereinafter.).
Regarding claim 56, Schrom in view of Johnson discloses all the features regarding claim 55 as indicated above. Schrom in view of Johnson does not explicitly disclose wherein further comprising a switch coupled, in use, between the second terminal of the load and a reference voltage supply, wherein in the first mode of operation the switch is closed to couple the second terminal of the load to the reference voltage supply, and wherein in the second mode of operation the switch is open.
However, Smith discloses wherein further comprising a switch [fig. 6, switch 614 of variable resistor 390] coupled, in use, between the second terminal [fig. 5a, second node 392] of the load [fig. 5a, load 370] and a reference voltage supply [reference supply rail 350], wherein in the first mode of operation [para. 111, LSB bit on] the switch is closed to couple the second terminal of the load to the reference voltage supply, and wherein in the second mode of operation [para. 111, LSB bit off] the switch is open. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Schrom in view of Johnson to include the teachings of Smith to disclose processing circuitry to adjust an operating parameter of a current control circuitry to reduce an error between a measured current through a load and a predefined current value.
Regarding claim 57, Schrom in view of Johnson further in view of Smith discloses further wherein the auxiliary driver [Schrom, fig. 1, bridge driver 101.2] circuitry comprises voltage driver circuitry [Schrom, col 4 lines 7-12]. 
Regarding claim 58, Schrom in view of Johnson further in view of Smith discloses further wherein the voltage driver circuitry [Schrom, fig. 1, bridge driver 101.2] comprises: amplifier circuitry having an input stage [Schrom, fig. 1, bridge drivers 105.2] and an output stage [Smith, fig. 5b and 6, output stage 320], the output stage comprising a plurality of selectable output stage segments [Smith, fig. 6, first to fourth banks 610-640] and a resistor string comprising a plurality of series- connected resistors [Smith, resistance Rgm 510 in series with variable resistance 390].  
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Schrom in view of Lee et al (US 10412797 B2 and Lee hereinafter.) further in view of Smith. 
Regarding claim 62, Schrom discloses circuitry [fig. 1, voltage regulator 100] for driving a load [fig. 1, load 104 ], the circuitry comprising: primary driver circuitry [fig. 1, bridge 101.1]  coupled to a primary signal path [fig. 1, iph] and operable to supply a primary signal [fig. 1, current iphase1] to a first terminal of the load [fig. 1, Vout] in a first mode of operation of the circuitry [col 5 lines 57-58, current-mode control] auxiliary driver circuitry [fig. 1, bridge 101.2] coupled to an auxiliary signal path [fig. 1, current iphase1]. Schrom does not explicitly disclose primary driver circuitry to supply a measurement signal to the first terminal of the load in a second mode of operation of the circuitry; auxiliary driver circuitry operable to supply a constant DC voltage to a second terminal of the load in the second mode of operation of the circuitry, wherein the auxiliary signal path comprises a variable auxiliary current sense resistor; and current detection circuitry coupled to the variable auxiliary current sense resistor and configured to generate a signal indicative of a current through the load in the second mode.  
However, Lee discloses primary driver circuitry [fig. 9, regulator 220] to supply a measurement signal [fig. 9, Rsense 218] to the first terminal of the load [fig. 9, LED+ of load 212] in a second mode of operation of the circuitry [col 14, lines 1-11, Buck-Boost mode]; auxiliary driver circuitry [fig. 9, slew rate control circuit 250] operable to supply a constant DC voltage [col 14 lines 1-11, input voltage 222] to a second terminal [col 13 lines 25-39, second terminal 252b] of the load in the second mode of operation of the circuitry. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Schrom to include the teachings of Lee to disclose a system for preventing inrush current to a load thereby protecting the circuit from unwanted damage. Schrom in view of Lee does not explicitly disclose wherein the auxiliary signal path comprises a variable auxiliary current sense resistor; and current detection circuitry coupled to the variable auxiliary current sense resistor and configured to generate a signal indicative of a current through the load in the second mode.  
However, Smith discloses wherein the auxiliary signal path [fig. 8, current control circuitry 800] comprises a variable auxiliary current sense resistor [fig. 8, variable resistance 390]; and current detection circuitry [para. 133, processing circuitry 830] coupled to the variable auxiliary current sense resistor and configured to generate a signal indicative of a current through the load [fig. 5b, load 370] in the second mode [fig. 6, para. 111, LSB bit off]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Schrom in view of Lee to include the teachings of Smith to disclose processing circuitry to adjust an operating parameter of a current control circuitry to reduce an error between a measured current through a load and a predefined current value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/Examiner, Art Unit 2842                                                                                                                                                                                                        
/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842